Citation Nr: 1145142	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  06-34 375A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for diabetes mellitus, type II, prior to March 13, 2007.

2.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II, from March 13, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The Veteran had active service from February 1968 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in New York, New York, which granted service connection for diabetes mellitus, type II, assigning an initial 10 percent disability rating, effective January 5, 2006.  The Veteran timely expressed disagreement with the assigned initial disability rating and perfected a substantive appeal.

During the pendency of this appeal, by rating action dated in May 2007, the RO granted an increased 20 percent disability rating for the service-connected diabetes mellitus, effective as of March 13, 2007.  Since the RO did not assign the maximum disability rating possible, an appeal for a higher initial disability rating remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

This matter was previously before the Board in December 2009 and January 2011at which time it was remanded for additional development.  It is now returned to the Board.  As there has been substantial compliance with the remand instructions, the case is ready for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

In the January 2011 Board Remand, it was indicated that the issues of entitlement to service connection for peripheral neuropathy and gastroparesis, both claimed as secondary to the service-connected diabetes mellitus, and urinary incontinence, claimed as secondary to a July 2003 prostatectomy, had been raised by the record, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As the Board did not have jurisdiction over them, they were referred to the AOJ for appropriate action.  A review of the claims file reveals that the AOJ has not yet adjudicated the issues in the first instance, thus, they are, once again, referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  For the period from prior to March 13, 2007, the Veteran's diabetes mellitus, type II, was treated only with a restricted diet and exercise, however, it was  uncontrolled and the Veteran had refused recommended medication.

2.  For the period beginning March 13, 2007, the Veteran's diabetes mellitus, type II, has been treated with insulin and a restricted diet; it has not required regulation of activities.


CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent disability rating for diabetes mellitus, type II, prior to March 13, 2007, have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.119 Diagnostic Code 7913 (2011).

2.  The criteria for a disability rating in excess of 20 percent for diabetes mellitus, type II, for the period beginning March 13, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.119 Diagnostic Code 7913 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court (Supreme Court) held that the blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in July 2007, November 2007, February 2010, March 2010, and April 2011 the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  
The Veteran was provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

As this is an appeal arising from a grant of service connection in April 2006, notice that was provided before service connection was granted was legally sufficient, thus, VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, in the above mentioned letters and other correspondence provided by the RO, the Veteran was notified of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. 

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  

As noted above, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall, 11 Vet. App. at 271.  In this regard, the Board is satisfied as to compliance with the instructions from its January 2011 Remand.  Specifically, the January 2011 Board Remand instructed the RO/AMC to afford the Veteran's representative an opportunity to review the claims file and provide written argument in support of the current appeal.  The RO/AMC has complied with the Board's directives in that the Veteran's representation has been clarified, and an Appellant's Brief has been provided.  

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 


Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2011).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011). 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's service-connected diabetes mellitus is rated as 10 percent disabling prior to March 13, 2007, and as 20 percent disabling beginning on that date, under 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under Diagnostic Code 7913, a 10 percent disability rating is warranted for diabetes mellitus that is managed by restricted diet only.  A 20 percent disability rating is assigned for diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet. The next higher 40 percent disability rating is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).  Diabetes mellitus requiring insulin, restricted diet and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated warrants a 60 percent disability rating.  A 100 percent disability rating is applicable for diabetes mellitus that requires more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three  hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

The Board notes that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent disability rating.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  See Note (1).  In this case, as noted above, the issues of service connection for peripheral neuropathy and gastroparesis as secondary to the diabetes mellitus have been referred to the AOJ for initial consideration.

Diabetes Mellitus Prior to March 13, 2007

Service connection for diabetes mellitus was granted in April 2006, at which time an initial 10 percent disability rating was assigned effective as of January 5, 2006, the date of receipt of the Veteran's claim.

VA outpatient treatment records dated from April 2005 to August 2006 show that the Veteran's diabetes mellitus was controlled by diet.  In January 2006, glycolated hemoglobin (HgbAlc) was measured at 6.3.  In July 2006, HgbAlc was measured at 6.6.  Diet and exercise were encouraged.

A VA diabetes mellitus examination report dated in October 2006 shows that the Veteran denied any hypoglycemic reactions or related hospitalizations.  He was on a restricted diet, and denied any change in his weight since his last examination.  He had no restriction of activity secondary to his diabetes.  He was not on any oral medications, and offered no new complaints secondary to the diabetes.  He denied any other symptoms, to include visual, vascular, and neurological symptoms.  He had erectile dysfunction secondary to prostate cancer.  Diagnostic testing revealed fasting glucose was 106, HgbAlc was 6.6.  The diagnosis was type II diabetes, no signs of complications, currently on diet.  The diabetes mellitus was said not to affect his occupation or activities of daily living.

A VA progress note dated later in October 2006 shows that the Veteran was said to have uncontrolled diabetes mellitus type II.  The Veteran was said to have refused medication at the time, and diet and exercise were recommended with follow-up in three months.  HgbAlc was said to range 6.6 to 7.7.

A VA clinical laboratory report dated in November 2006 shows that the Veteran was said to have HgbAlc measured at 7.7, which was high (normal ranging from 4.2 to 5.8).

A VA outpatient treatment record dated in December 2006 shows that the Veteran was said to have uncontrolled diabetes mellitus type II.  It was noted that the Veteran agreed to take medication if the HgbAlc was measured to be greater than 7.0.  HgbAlc was measured to be 7.7.

An Addendum to the December 2006 VA outpatient treatment record dated in February 2007 shows that the Veteran was said to have uncontrolled diabetes mellitus type II, and that he should start treatment with an oral antidiabetic medication.  The physician indicated that he had called the Veteran to check if he agreed with this, but that he had not been reached.  The physician added that he would discuss this with the Veteran during a subsequent appointment scheduled for March 13, 2007.  HgbAlc was said to be 7.7.

Having carefully considered the medical evidence of record prior to March 13, 2007, the Board finds that the Veteran's diabetes was managed by restricted diet and recommended exercise.  However, as early as October 2006, it was indicated that his diabetes mellitus was uncontrolled and that he needed to be on medication.  At that time, his HgbAlc was 6.6.  His HgbAlc was 6.6 as early as July 2006 and 6.3 in January 2006.  While the evidence of record clearly shows that the Veteran did not begin using an oral hypoglycemic agent until March 2007, the records do show that he was said to have uncontrolled diabetes for which an oral hypoglycemic agent was encouraged by his physician prior to March 2007.   As the Veteran's glycolated hemoglobin findings throughout the period from January 2006 to March 2007 were relatively consistent, and as it was recommended that he use an oral hypoglycemic agent as early as October 2006, wherein the findings were consistent with the earlier readings, resolving all doubt in the Veteran's favor, the Board finds that the Veteran's diabetes mellitus would be more appropriately rated as 20 percent disabling for the period prior to March 13, 2007.

In order to meet a higher disability rating of 40 percent during this stage, the Veteran's diabetes mellitus must have required insulin, restricted diet, and regulation of activities.  During this time period, the Veteran has met two of the three criteria for an increased disability rating, however, the threshold requirement for a 40 percent disability rating is regulation of activities.  See Camacho v. Nicholson, 21 Vet. App. 360 (2007).  As noted above, exercise has consistently been encouraged, and in October 2006, the examiner specifically stated that there was no restriction of activity secondary to diabetes.  Thus, while the Veteran is being granted an initial 20 percent disability rating for his diabetes mellitus as a result of this decision, he has not experienced a regulation of activities prior to March 13, 2007, so as to meet the criteria for an even higher 40 percent disability rating.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Diabetes Mellitus From March 13, 2007

A VA outpatient treatment record dated March 13, 2007, shows that the Veteran was said to have uncontrolled diabetes mellitus type II.  It was indicated that he was starting treatment with an oral hypoglycemic agent.  HgbAlc was said to range from 7.7 to 9.3.

VA outpatient treatment records dated from May 2007 to November 2007 show that the Veteran's diabetes mellitus was controlled on oral hypoglycemic agent.  In a VA treatment record dated in November 2007 it was noted that he did not have nonproliferative diabetic retinopathy.  In November 2007, it was also indicated that the Veteran had a normal skin examination, and that it was less likely as not that his complaint of cold weather uticaria was secondary to his type II diabetes mellitus.

A  VA peripheral nerves examination report dated in November 2007 shows that the Veteran was said to have no complaints of peripheral neuropathy and no evidence of peripheral neuropathy on examination.  The examiner concluded that as he did not suffer from this disability, there was no connection to his diabetes mellitus.

A VA eye examination report dated in November 2007 shows a diagnosis of type II diabetes, but no diabetic eye disease noted.

A VA foot examination report dated in November 2007 shows a diagnosis of plantar fasciitis and heel spur syndrome, most likely not related to diabetes mellitus.

VA outpatient treatment records dated from January 2008 to February 2010 show that the Veteran's diabetes mellitus was treated with an oral hypoglycemic agent.  Diet and exercise were encouraged.  In September 2008 his diabetes mellitus was said to be uncontrolled and he was advised to exercise.  In November 2008, it was noted that he had diabetes mellitus with peripheral neuropathy.  In March 2009, May 2009, and August 2009 his diabetes mellitus was said to be uncontrolled and he was advised to diet and exercise, as well as continue with his medication.  In December 2009, his diabetes was controlled and he was advised to diet and exercise.

A VA diabetes mellitus examination report dated in May 2010 shows that the Veteran denied any episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization.  He was on a restricted diet.  He would see his primary care physician every two months for management of his diabetes mellitus and other medical issues.  He reported that he had to restrict his activities on account of the diabetes, and that he was very fatigued and his feet hurt.  He was being treated with an oral hypoglycemic agent.  He described daily aches and pains, as well as, anal pruritus and generalized loss of strength, from the medication.  He denied any retinopathy from the diabetes.  He reported bilateral lower extremity peripheral neuropathy, but denied nephropathy or microvascular complications such as coronary artery disease, peripheral vascular disease, or stroke.  He denied skin changes related to his diabetes mellitus.  He indicated that he worked at an electric store, and that his diabetes mellitus negatively affected his occupational functioning in that he was consistently fatigued.  Sensory examination revealed that he was impaired to fine touch, but intact to sharp and dull.  Motor strength and cranial nerves were within normal limits.  Skin was normal, and sensation on foot examination was intact bilaterally.  The diagnosis was diabetes mellitus type II.  The Veteran was said to have a number of complications related to the diabetes mellitus, which included generalized fatigue, gastroparesis, and bilateral lower extremity peripheral neuropathy.  He was able to carry out activities of daily living without assistance.

A private medical record from K. S. H., M.D., dated in February 2011 shows that it was indicated that the Veteran's HgbAlc was measured to be greater than 7.  It was indicated that the American College of Endocrinologists had recommended that HgbAlc be less than 7 to be considered good control, and that the goal for control should be 6.5 or below.

Based upon the above evidence of record, the Veteran's diabetes is appropriately rated as 20 percent disabling for the period from March 13, 2007.  As noted above, in order to meet the criteria for a higher disability rating of 40 percent, the diabetes mellitus must have required insulin, restricted diet, and regulation of activities.  During this time period, while the Veteran's diabetes mellitus has required the use of oral hypoglycemic agents and restricted diet, there is no indication that he has required regulation of activities.  As noted above, the VA outpatient treatment records dated from March 2007 to December 2009 show that exercise had been consistently encouraged.  While the Veteran, in May 2010, reported that he had to restrict his activities on account of the diabetes, there is no indication that this was directed by any of his treating physicians.  All of the VA treatment records show that he was instructed to exercise.  Additionally, the medical evidence shows that the Veteran has not had any hypoglycemic reaction.  He also had not been hospitalized for his diabetes mellitus.  

The Board notes that while the VA examiner in May 2010 has indicated that the Veteran has gastroparesis and peripheral neuropathy, as noted above, service connection for these issues have been referred to the AOJ for initial consideration. 
In sum, there is no medical evidence indicating that the Veteran must avoid strenuous activities to control his diabetes.  Accordingly, the Board concludes that the disability is properly rated as 20 percent disabling for the period beginning on March 13, 2007.

The Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is certainly competent to report that his symptoms are worse. Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased rating or that the rating criteria should not be employed, he is not competent to make such an assertion.

In reaching these conclusions, the Board has considered the benefit-of-the-doubt doctrine as applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see 38 U.S.C.A. § 5107(b) (West 2002).

Extra-schedular Consideration

Finally, the Board finds that the Veteran's diabetes mellitus does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's diabetes mellitus is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration. 


ORDER

An initial 20 percent disability rating for diabetes mellitus, type II, prior to March 13, 2007, is granted, subject to the applicable criteria governing the payment of monetary benefits.

A disability rating in excess of 20 percent for diabetes mellitus, type II, from March 13, 2007, is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


